Name: 82/903/EEC: Commission Decision of 10 December 1982 amending Decision 81/987/EEC on health protection measures in respect of the Republic of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D090382/903/EEC: Commission Decision of 10 December 1982 amending Decision 81/987/EEC on health protection measures in respect of the Republic of Botswana Official Journal L 381 , 31/12/1982 P. 0006 - 0007*****COMMISSION DECISION of 10 December 1982 amending Decision 81/987/EEC on health protection measures in respect of the Republic of Botswana (82/903/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 81/987/EEC (3) granted the Member States the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from the Republic of Botswana, taking into account, in particular, the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into other, unaffected regions; whereas Commission Decision 82/362/EEC (4) extended the disease-free area to include the sector of district Central bordered to the west by the Makoba fence, to the north by Sese-Tlalemabele fence and the Palapye-Sherwood Ranch fence, and to the east from Sese to Makoro by the railway line; Whereas the situation concerning foot-and-mouth disease in Botswana continues to improve, no outbreak of the disease having occurred since September 1980; Whereas it is now possible to further extend the disease-free area by including a sector south of the Serule-Zanzibar fence; Whereas the veterinary authorities of Botswana have repeated their assurances concerning buffer zones, non-vaccination, control of movement and other measures; whereas the situation in Botswana will continue to be kept under review; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/987/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply to the following districts of the Republic of Botswana: - Ghanzi (with the exclusion of its north-west sector called Ghanzi-Farms), - Kweneng, - Kgatlend, - South-East, - Southern, - Kgalagadi, and - Central (only that sector which is bordered: - to the west by the Makoba fence, - to the north by Sese-Tlalemabele fence and the Serule-Zanzibar fence).' 2. In the Annex, the text of Section IV - Attestation of health, paragraph 1 (a), first indent, is replaced by the following: '- were born and reared in the Republic of Botswana and which, in the preceding 12 months or since birth, have remained in one or more of the following districts: - Ghanzi (with the exclusion of its north-western sector known as "Ghanzi-Farms"), - Kweneng, - Kgatlend, - South-East, - Southern, - Kgalagadi, - Central (only that sector which is bordered: - to the west by the Makoba fence, - to the north by the Sese-Tlalemabele fence and the Serule-Zanzibar fence).' Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. (3) OJ No L 361, 16. 12. 1981, p. 29. (4) OJ No L 159, 10. 6. 1982, p. 41.